Exhibit 10.4

Viacom Inc.

2006 Long-Term Management Incentive Plan

(Amended and Restated on April 12, 2007,

December 2, 2008 and effective January 1, 2011)

2011 Terms and Conditions to the Performance Share Units

ARTICLE I

TERMS OF PERFORMANCE SHARE UNITS

Section 1.1        Grant of Performance Share Units. The Performance Share Units
(the “Performance Share Units”) have been awarded to the Participant subject to
the terms and conditions contained in (A) the confirmation for the January 1,
2011 grant of Performance Share Units provided to the Participant (the
“Performance Share Units Certificate”) and the Terms and Conditions contained
herein (collectively with the Performance Share Units Certificate, the
“Certificate”) and (B) the Plan, the terms of which are hereby incorporated by
reference. A copy of the Plan and, the Prospectus dated June 8, 2010 are being
provided simultaneously to the Participant on-line or attached hereto.
Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Performance Share Units Certificate or the Plan.
Performance Share Units are notional units of measurement and represent the
right to receive a number of shares of Class B Common Stock determined on the
basis of the performance of the Class B Common Stock in comparison to the
performance of the common stock of companies comprising the Reference Group, on
the terms and conditions set forth in the Certificate.

Section 1.2        Terms of Performance Share Units.

(a)        Valuation. As of the Determination Date, the TSR of the Class B
Common Stock over the Measurement Period will be measured against the TSR of the
common stock of the companies comprising the Reference Group over the same
Measurement Period. Subject to Section 1.2(b), the percentile ranking of the TSR
of the Shares as compared to the companies comprising the Reference Group will
be used to calculate the number of shares of Class B Common Stock that the
Participant will receive, in accordance with the following schedule (the
“Schedule”):

 

1



--------------------------------------------------------------------------------

   

Schedule

 

       

•

  

If the Company achieves less than the 25th percentile TSR, the award of
Performance Share Units will be forfeited

 

       

•

  

If the Company achieves the 25th percentile TSR, the number of shares to be
delivered under the award will be 25% of the Target Award

 

       

•

  

If the Company achieves the 50th percentile TSR, the number of shares to be
delivered under the award will be 100% of the Target Award

 

       

•

  

If the Company achieves the 100th percentile TSR (that is, if it is the first
ranked company in the Reference Group for TSR), the number of shares to be
delivered under the award will be 300% of the Target Award

 

 

For Company achievement at intermediate points between the 25th and 50th
percentile, or between the 50th percentile and the 100th percentile, the number
of shares of Class B Common Stock to be delivered will be interpolated between
the respective number of shares delivered at such percentiles. For example, if
the Company were to achieve the 70th percentile TSR, the number of Shares to be
delivered would be 180% of the Target Award.

(b)        EPS Valuation Rule. Notwithstanding the valuation principles set
forth in Section 1.2(a), if for the Measurement Period (I) the Company achieves
less than the 50th percentile TSR, and (II) its earnings per share (“EPS”)
exceed a hurdle which has been specified by the Committee, then the number of
shares of Class B Common Stock to be delivered under the award will equal the
arithmetic average of the Target Award and the number of shares that would be
received under the award pursuant to the Schedule, rounded up to the nearest
whole share.

(c)        Settlement and Delivery of Shares. Shares delivered in settlement of
the Performance Share Units will be delivered, net of any Shares withheld to
satisfy taxes, as follows:

(i)        The number of shares of Class B Common Stock determined in pursuant
to the Schedule will be delivered no later than four (4) weeks following the
Determination Date; and

(ii)        If the Company does not achieve at least the 50th percentile TSR,
any incremental shares of Class B Common Stock in excess of the number of shares
determined pursuant to the Schedule to which the Participant is entitled by
virtue of Section 1.2(b), if any, will be delivered on the second business day
following the delivery of the Company’s audited financial statements in respect
of the last year of the applicable Measurement Period (so that it can be
determined whether or not the Company attained the EPS hurdle in respect of such
award) and

 

2



--------------------------------------------------------------------------------

in any event no later than March 15 of the year following the last year of the
Measurement Period.

(d)        Dividend Equivalents. If the Company pays a regular cash dividend on
the Class B Common Stock, the Participant will be credited with Dividend
Equivalents in an amount equal to the amount of the dividend that would have
been paid on the number of shares of Class B Common Stock included in the Target
Award. The Company will credit such Dividend Equivalents when it pays the
corresponding dividend on the Class B Common Stock. Dividend Equivalents will
vest and be paid at the same time as the Performance Share Units, and the amount
paid to the Participant will be based on the number of shares of Class B Common
Stock that are delivered to the Participant in accordance with the foregoing
provisions of this Section 1.2, provided that such Dividend Equivalents will be
canceled to the extent that application of this Section 1.2 results in the
Participant earning less than the Target Award and will be increased to the
extent that the application of this Section 1.2 results in the Participant
earning more than the Target Award. (For example, if the Participant earns 80%
of the Target Award, 20% of the Dividend Equivalents previously credited will be
canceled.) The decision to pay a dividend and, if so, the amount of any such
dividend, is determined by the Company in its sole discretion. No Dividend
Equivalents will be paid to the Participant on any canceled Performance Share
Units.

(e)        Termination of Employment.

(i)        In the event the Participant’s employment with the Company or a
Subsidiary terminates in a Qualifying Termination prior to December 31, 2013,
the number of shares of Class B Common Stock that the Participant will receive
for the applicable Measurement Period will be determined by multiplying the
shares of Class B Common Stock determined under the applicable valuation
criteria under Section 1.2(a) or (b) by a fraction, the numerator of which is
the number of days starting with and inclusive of January 1, 2011 and ending on
the applicable Determination Date and the denominator of which is the number of
days starting with and inclusive of January 1, 2011 and ending on December 31,
2013.

(ii)        Unless otherwise specified in the Participant’s employment agreement
with the Company, in the event the Participant’s employment with the Company or
a Subsidiary terminates for any reason other than a Qualifying Termination, the
Participant shall forfeit all unvested Performance Share Units as of the date of
such event.

ARTICLE II

EFFECT OF CERTAIN CORPORATE CHANGES

In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of

 

3



--------------------------------------------------------------------------------

securities subject to the Performance Share Units, as it deems appropriate. The
Committee may, in its sole discretion, also make such other adjustments as it
deems appropriate in order to preserve the benefits or potential benefits
intended to be made available hereunder. Such determinations by the Committee
shall be conclusive and binding on all persons for all purposes.

ARTICLE III

DEFINITIONS

As used herein, the following terms shall have the following meanings:

(a)        “Board” shall mean the Board of Directors of the Company.

(b)        “Cause” shall (i) have the meaning provided in a Company or a
Subsidiary employment agreement that is in effect and applicable to the
Participant, or (ii) mean, if there is no such employment agreement or if such
employment agreement contains no such term, unless the Committee determines
otherwise, (A) conduct constituting embezzlement, material misappropriation or
fraud, whether or not related to the Participant’s employment with the Company
or a Subsidiary; (B) conduct constituting a felony, whether or not related to
the Participant’s employment with the Company or a Subsidiary; (C) conduct
constituting a financial crime, material act of dishonesty or material unethical
business conduct, involving the Company or a Subsidiary; (D) willful
unauthorized disclosure or use of Company or Subsidiary confidential
information; (E) the failure to substantially obey a material lawful directive
that is appropriate to the Participant’s position from a superior in his or her
reporting line or the Board; (F) the failure or refusal to substantially perform
the Participant’s material employment obligations (other than any such failure
or refusal resulting from the Participant’s disability); (G) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above; or (I) the willful inducement of others to engage
in the conduct described in subparagraphs (A) – (H).

(c)        “Certificate” shall have the meaning set forth in Section 1.1 hereof.

(d)        “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.

(e)        “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.

(f)        “Committee” shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board to
administer the Plan).

 

4



--------------------------------------------------------------------------------

(g)        “Company” shall mean Viacom Inc., a Delaware corporation.

(h)        “Date of Grant” shall be the date set forth on the Performance Share
Units Certificate.

(i)        “Determination Date” means the December 31 immediately preceding the
third anniversary of the Date of Grant; provided, however, that in the event the
Participant’s employment with the Company terminates in a Qualifying Termination
prior to the third anniversary of the Date of Grant, the Determination Date will
be the effective date of the Participant’s termination of employment.

(j)        “Dividend Equivalent” shall mean an amount in cash equal to the
regular cash dividend, if any, that would have been paid on the number of shares
of Class B Common Stock underlying the Performance Share Units.

(k)        “Fair Market Value” of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or, if different, the principal stock exchange on which
the Class B Common Stock is then listed.

(l)        “Good Reason” has the meaning assigned to such term in the
Participant’s employment agreement with the Company or a Subsidiary.

(m)        “Measurement Period” means the period beginning on the starting date
and ending on the end date specified in the Participant’s Performance Share
Units Certificate; provided, however, that if the Participant’s employment with
the Company terminates in a Qualifying Termination, the Measurement Period will
be the period beginning on the starting date specified in the Participant’s
Performance Share Units Certificate and ending on the effective date of the
Participant’s Qualifying Termination.

(n)        “Participant” shall mean the employee named on the Performance Share
Units Certificate.

(o)        “Performance Share Units” shall mean notional units of measurement
representing the contractual right granted to the Participant to receive shares
of Class B Common Stock based on the performance of the Class B Common Stock in
comparison with the performance of the common stock of the Reference Group over
the Measurement Period, on the terms and conditions forth in the Certificate.

(p)        “Performance Share Units Certificate” shall have the meaning set
forth in Section 1.1 hereof.

(q)        “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability unless the Committee
determines otherwise.

 

5



--------------------------------------------------------------------------------

(r)        “Plan” shall mean the Viacom Inc. 2006 Long-Term Management Incentive
Plan, as amended and restated on April 12, 2007, December 2, 2008 and effective
January 1, 2011, and as may be further amended from time to time.

(s)        “Qualifying Termination” shall have the meaning set forth for such
term in the Participant’s employment agreement with the Company or, if the
Participant does not have such an employment agreement, or the employment
agreement does not include a definition of such term, means (I) the termination
of the Participant’s employment by the Company or a Subsidiary other than in a
termination of employment for Cause; (II) in the event the Participant has an
employment agreement with the Company or a Subsidiary that contains a Good
Reason provision, such Participant’s resignation of employment for Good Reason;
(III) the termination of the Participant’s employment with the Company or a
Subsidiary by reason of the Participant’s death or Permanent Disability; (IV)
the termination of the Participant’s employment with the Company or a Subsidiary
by reason of the Participant’s Retirement; or (V) in the event the Participant
has an employment agreement with the Company or a Subsidiary, the non-renewal of
such employment agreement at the Company’s or Subsidiary’s election followed by
termination of the Participant’s employment with the Company and any Subsidiary
within six months of such contract expiration for any reason other than for
Cause.

(t)        “Reference Group” means all companies whose common stock is included
in the S&P 500 at the start of the Measurement Period (other than (I) companies
that cease to be included in the S&P 500 during the Measurement Period solely
due to merger, acquisition, liquidation or similar events fundamentally changing
the identity and nature of the company and (II) companies that cease to be
included in the S&P 500 other than on account of events described in the
preceding clause (I) and which also cease to have common stock publicly traded
on an exchange or on a recognized market system or the over-the-counter market).

(u)        “Retirement” shall mean the resignation or termination of employment
after attainment of an age and years of service required for payment of an
immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant’s 62nd birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a termination of employment
for Cause after attainment of age 62 shall be deemed a retirement if the
Participant does not participate in a qualified defined benefit retirement plan
maintained by the Company or a Subsidiary.

(v)        “S&P 500” means the Standard & Poor’s 500 Composite Index.

(w)        “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

 

6



--------------------------------------------------------------------------------

(x)        “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

(y)        “Target Award” means the number of shares of Class B Common Stock
indicated as the “Target Award” on the Participant’s Performance Share Units
Certificate.

(z)        “TSR” means for the Class B Common Stock and for the common stock of
each company in the Reference Group, the percentage change in value (positive or
negative) over the Measurement Period as measured by dividing (I) the sum of
(A) each company’s cumulative value of dividends and other distributions in
respect of its common stock for the Measurement Period, assuming dividend
reinvestment, and (B) the difference (positive or negative) between each
company’s common stock price on the first and last day of the Measurement
Period, calculated based on the closing price on first day of the Measurement
Period and the average closing prices over the 20-day trading period immediately
prior to the last day of the Measurement Period, in each case, as reported by
Bloomberg L.P. (or such other reporting service that the Committee may designate
from time to time); by (II) the common stock price on the first day of the
Measurement Period, calculated on the basis described above. Appropriate and
equitable adjustments will be made to account for stock splits and reverse stock
splits. TSR will be determined by the Committee in a manner consistent with this
definition. For purposes of computing TSR, if a company has more than one class
of common stock outstanding then only the class that is included in the S&P 500
shall be taken into account, and if there is more than one such class the
company’s TSR shall be computed using the aggregate values of and distributions
on all such classes.

ARTICLE IV

MISCELLANEOUS

Section 4.1        No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.

Section 4.2        Restriction on Transfer. The rights of the Participant with
respect to the Performance Share Units shall not be transferable by the
Participant, except by will, the laws of descent and distribution or beneficiary
designation; provided that the Committee may permit other transferability,
subject to any conditions and limitations that it may, in its sole discretion,
impose.

 

7



--------------------------------------------------------------------------------

Section 4.3        Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any payment made to the Participant, a Participant’s
estate or any permitted transferee or beneficiary an amount sufficient to
satisfy any federal, state, local and/or other tax withholding requirement or
satisfy required tax withholding in respect of the delivery of shares of Class B
Common Stock upon settlement of Performance Shares Units by having the Company
withhold from such delivery shares of Class B Common Stock having a Fair Market
Value equal to the amount of such required withholding.

Section 4.4        Stockholder Rights. The grant of Performance Share Units
under the Certificate shall not entitle the Participant or a Participant’s
estate, any permitted transferee or beneficiary to any rights of a holder of
shares of Class B Common Stock, unless, and only when, the Participant, the
Participant’s estate, or the permitted transferee or beneficiary is registered
on the books and records of the Company as a stockholder and shares are
delivered to such party upon settlement of the Performance Share Units. Unless
otherwise determined by the Committee in its discretion or specified herein, no
adjustment shall be made for dividends or distributions or other rights in
respect of any shares of Class B Common Stock for which the record date is prior
to the date on which the Participant, a Participant’s estate or any permitted
transferee or beneficiary shall become the holder of such shares of Class B
Common Stock.

Section 4.5        No Restriction on Right of Company to Effect Corporate
Changes. Neither the Plan nor the Certificate shall affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Class B Common Stock or the rights thereof or
which are convertible into or exchangeable for Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

Section 4.6        Section 409A. If any provision of the Certificate contravenes
any regulations or Treasury guidance promulgated under Section 409A or could
cause the Participant to be required to recognize income for United States
federal income tax purposes with respect to any Performance Share Units before
such Performance Share Units are settled or to be subject to any additional tax
or interest under Section 409A, such provision of the Certificate may be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without the imposition of any additional tax or
interest under Section 409A. Moreover, any discretionary authority that the
Board or the Committee may have pursuant to the Certificate shall not be
applicable to Performance Share Units that are subject to Section 409A to the
extent such discretionary authority will contravene Section 409A.

Section 4.7        Amendment. The Committee shall have broad authority to amend
the Certificate without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities

 

8



--------------------------------------------------------------------------------

laws, accounting rules and other applicable laws, rules and regulations or
(ii) to ensure that the Participant is not required to recognize income for
United States federal income tax purposes with respect to any Performance Share
Units before such Performance Share Units are settled and is not subject to
additional tax and interest under Section 409A with respect to any Performance
Share Units.

Section 4.8        Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate or
the Plan and the provisions of any employment agreement that is in effect and
applicable to the Participant with respect to the Performance Share Units, the
provisions of such employment agreement shall be deemed controlling to the
extent such provisions are consistent with the provisions of the Plan and are
more favorable to the Participant than the provisions of the Certificate.

Section 4.9        Breach of Covenants. In the event that the Committee makes a
good faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, (i) the Participant shall be required to
return the shares of Class B Common Stock received by him or her in settlement
of the Performance Share Units during the one year period prior to such breach
or any time after such breach occurs, or, if the shares of Class B Common Stock
received in settlement of the Performance Share Units within the one year period
prior to such breach were sold by the Participant, return any proceeds realized
on the sale of such shares of Class B Common Stock prior to such breach or any
time after such breach occurs and (ii) any Performance Share Units that have not
been settled shall be forfeited.

Section 4.10        Repayments. If any shares of Class B Common Stock had been
delivered for exceeding the EPS hurdle and Company earnings are restated, the
Committee may require the Participant to return any amount he or she received to
which he or she would not have been entitled based on such restated earnings.

Section 4.11        Limited Purpose Accounts. If the Participant is a Plan
participant in the United States, the Company shall be entitled to access the
information contained in the Participant’s individual limited purpose account
maintained by the applicable plan administrator; provided, however, that the
Company may not disclose individual account information to third parties (other
than the plan administrator).

Section 4.12        Governmental Regulations. The Performance Share Units shall
be subject to all applicable rules and regulations of governmental or other
authorities.

Section 4.13        Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.

 

9



--------------------------------------------------------------------------------

Section 4.14        Governing Law. The Certificate and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

10